Case 2:19-cv-10166-MCS-MAA Document 30 Filed 12/28/20 Page 1 of 1 Page ID #:201



 1

 2                                                                     JS-6
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   YOLANDA AVITIA,                             Case No. 2:19-cv-10166 MCS-MAA
12            Plaintiff,
                                                 ORDER REMANDING CASE
13     vs.
14 COSTCO WHOLESALE
   CORPORATION, a Washington
15 corporation, d.b.a. COSTCO; and DOES 1
   through 50, inclusive,
16
              Defendant(s).
17

18           Plaintiff Yolanda Avitia and Defendant Costco Wholesale Corporation
19   (“Defendant”) stipulate that this case’s amount in controversy does not exceed $75,000.00,
20   defeating this Court’s sole jurisdictional basis. See Stipulation, ECF No. 29. The
21   Stipulation’s request to remand this matter is therefore GRANTED. The Court
22   REMANDS this matter to the Superior Court of California, County of Los Angeles,
23   Yolanda Avitia v. Costco Wholesale Corporation, Case No. 19STCV27278. All dates and
24   deadlines are VACATED. The Clerk of Court shall close the case.
25

26   DATED: December 28, 2020                     __________________________________
                                                  Honorable Mark C. Scarsi
27

28

                                                -1-
